Appeal by defendant Riggs Distler & Co., Inc., from so much of an order of the Supreme Court, Richmond County, dated February 7, 1979, as denied its cross motion pursuant to CPLR 3108 for the issuance of an open commission to take the deposition for an out-of-State witness. Order affirmed insofar as appealed from, with $50 costs and disbursements to respondent General Electric Company. Special Term’s denial of appellant’s cross motion for the issuance of an open commission was not an abuse of discretion. The record indicates that appellant had a full and fair opportunity to depose the witness in question at a prior examination before trial, and that the amended answer and cross claim of General Electric Company injected no new issues into the action which would warrant the granting of the cross motion. Rabin, J. P., Gulotta, Cohalan and O’Connor, JJ., concur.